     Case 14-31286        Doc 107       Filed 10/09/18 Entered 10/09/18 13:28:58                 Desc Main
                                         Document     Page 1 of 10

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS


       In re: GIRARDI, ANNA MARIA                                     §    Case No. 14-31286
              GIRARDI, MICHAEL R.                                     §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         ILENE F. GOLDSTEIN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $163,596.00                          Assets Exempt: $44,950.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$2,317.52             Claims Discharged
                                                       Without Payment: $90,750.83

 Total Expenses of Administration:$8,932.48


         3) Total gross receipts of $     19,250.00      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $     8,000.00 (see Exhibit 2   ), yielded net receipts of $11,250.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
    Case 14-31286           Doc 107        Filed 10/09/18 Entered 10/09/18 13:28:58                     Desc Main
                                            Document     Page 2 of 10


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                          $87,801.00         $79,321.30              $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00           8,932.48           8,932.48          8,932.48

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                      0.00               0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                    123,863.00         114,913.92          93,068.35          2,317.52

                                          $211,664.00        $203,167.70        $102,000.83        $11,250.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on August 26, 2014.
  The case was pending for 35 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 09/07/2018                 By: /s/ILENE F. GOLDSTEIN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                   Case 14-31286             Doc 107         Filed 10/09/18 Entered 10/09/18 13:28:58                          Desc Main
                                                              Document     Page 3 of 10



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                          UNIFORM                                  $ AMOUNT
               DESCRIPTION
                                                                                         TRAN. CODE 1                              RECEIVED
     1970 Buick GS455, Convertible                                                       1129-000                                    19,250.00


    TOTAL GROSS RECEIPTS                                                                                                            $19,250.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                          UNIFORM                                  $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                         TRAN. CODE                                   PAID
 Anna Marie and and Michael R.                    Exemptions                             8100-002                                     8,000.00
 Girardi
    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                             $8,000.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED             PAID
                                                       CODE                6D)
           3      Great Lakes Credit Union             4110-000              29,940.00             29,724.00               0.00                    0.00

           4      Wells Fargo Bank, N.A.               4110-000              21,861.00             18,427.41               0.00                    0.00

          11      GREAT LAKES CREDIT UNION             4110-000              36,000.00             31,169.89               0.00                    0.00


    TOTAL SECURED CLAIMS                                                    $87,801.00           $79,321.30               $0.00                   $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS            CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED             PAID
                                                       CODE
 Trustee Compensation - ILENE F. GOLDSTEIN                  2100-000            N/A                 1,875.00            1,875.00            1,875.00

 Attorney for Trustee Fees (Trustee Firm) - 3110-000                            N/A                 3,990.00            3,990.00            3,990.00
 LAW OFFICES OF ILENE F. GOLDSTEIN,
 Attorney for Trustee Expenses (Trustee     3120-000                            N/A                   214.90             214.90                  214.90
 Firm) - LAW OFFICES OF ILENE F. GOLDSTEIN,



UST Form 101-7-TDR (10/1/2010)
            Case 14-31286       Doc 107     Filed 10/09/18 Entered 10/09/18 13:28:58        Desc Main
                                             Document     Page 4 of 10
 Other - Rabobank, N.A.                     2600-000         N/A          22.86         22.86           22.86

 Other - Rabobank, N.A.                     2600-000         N/A          15.56         15.56           15.56

 Other - Rabobank, N.A.                     2600-000         N/A          17.15         17.15           17.15

 Other - Rabobank, N.A.                     2600-000         N/A          16.05         16.05           16.05

 Other - Rabobank, N.A.                     2600-000         N/A          17.14         17.14           17.14

 Other - Rabobank, N.A.                     2600-000         N/A          14.98         14.98           14.98

 Auctioneer for Trustee Expenses - American 3620-000         N/A        880.89        880.89        880.89
 Auction Associates
 Other - Inrternational Sureties, Ltd       2300-000         N/A           3.14          3.14            3.14

 Other - Rabobank, N.A.                     2600-000         N/A          15.54         15.54           15.54

 Other - Rabobank, N.A.                     2600-000         N/A          13.75         13.75           13.75

 Other - Rabobank, N.A.                     2600-000         N/A          16.18         16.18           16.18

 Other - Rabobank, N.A.                     2600-000         N/A          14.69         14.69           14.69

 Other - Rabobank, N.A.                     2600-000         N/A          14.18         14.18           14.18

 Other - Rabobank, N.A.                     2600-000         N/A          16.11         16.11           16.11

 Other - Rabobank, N.A.                     2600-000         N/A          14.14         14.14           14.14

 Other - Rabobank, N.A.                     2600-000         N/A          15.58         15.58           15.58

 Other - Rabobank, N.A.                     2600-000         N/A          14.58         14.58           14.58

 Other - Rabobank, N.A.                     2600-000         N/A          14.07         14.07           14.07

 Other - Rabobank, N.A.                     2600-000         N/A          15.99         15.99           15.99

 Other - Rabobank, N.A.                     2600-000         N/A          13.55         13.55           13.55

 Other - Rabobank, N.A.                     2600-000         N/A          14.50         14.50           14.50

 Other - Rabobank, N.A.                     2600-000         N/A          13.99         13.99           13.99

 Clerk of the Court Costs (includes         2700-000         N/A       1,657.96      1,657.96      1,657.96
 adversary and other filing fees) - Clerk
 TOTAL CHAPTER 7 ADMIN. FEES                           N/A            $8,932.48     $8,932.48     $8,932.48
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM
    PAYEE                                           CLAIMS          CLAIMS         CLAIMS       CLAIMS
                                       TRAN.
                                                   SCHEDULED       ASSERTED       ALLOWED        PAID
                                       CODE
                                                None

 TOTAL PRIOR CHAPTER ADMIN.                            N/A               $0.00         $0.00            $0.00
 FEES AND CHARGES




UST Form 101-7-TDR (10/1/2010)
           Case 14-31286        Doc 107     Filed 10/09/18 Entered 10/09/18 13:28:58                   Desc Main
                                             Document     Page 5 of 10

EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS               CLAIMS
   CLAIM                                             SCHEDULED            ASSERTED            CLAIMS       CLAIMS
    NO.          CLAIMANT                TRAN.        (from Form         (from Proofs of     ALLOWED        PAID
                                         CODE             6E)                 Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                       $0.00                $0.00        $0.00            $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM       CLAIMS               CLAIMS
   CLAIM                                             SCHEDULED            ASSERTED            CLAIMS       CLAIMS
    NO.          CLAIMANT                TRAN.        (from Form         (from Proofs of     ALLOWED        PAID
                                         CODE             6F)                 Claim)
      1    Department Stores National   7100-000                999.00            1,297.77      1,209.29           51.66
           Bank/Macy's
      2    Great Lakes Credit Union     7100-000            14,756.00           15,036.00      14,010.85       598.48

      5    CACH, LLC                    7100-000             7,716.00             7,938.76      7,397.49            0.00

      6    CACH, LLC                    7100-000            11,652.00           11,884.88      11,074.57            0.00

      7    Quantum3 Group LLC as agent 7100-000                 435.00              576.49        537.18           22.95
           for
      8    Commerce Bank, A Missouri    7100-000            20,161.00           21,830.28      20,341.90            0.00
           Banking Corporation
      9    Capital One Bank (USA), N.A. 7100-000            22,472.00           22,890.89      21,330.19       911.13

     10    Capital One, N.A.            7100-000            11,651.00             3,534.79      3,293.80       140.70

     12    Monroe & Main                7100-000          N/A                       237.15        220.98            9.44

     13    Portfolio Recovery           7100-000            14,218.00             9,231.07      8,601.70       367.43
           Associates, LLC
     14    Portfolio Recovery           7100-000             1,597.00             1,969.13      1,834.88           78.38
           Associates, LLC
     15    Portfolio Recovery           7100-000             3,450.00             3,450.79      3,215.52       137.35
           Associates, LLC
     16    Great Lakes Credit Union     7100-000            14,756.00           15,035.92           0.00            0.00

 TOTAL GENERAL UNSECURED                                  $123,863.00         $114,913.92     $93,068.35     $2,317.52
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                     Case 14-31286                  Doc 107     Filed 10/09/18 Entered 10/09/18 13:28:58                                  Desc Main
                                                                 Document     Page 6 of 10
                                                                                                                                                            Exhibit 8


                                                                          Form 1                                                                            Page: 1

                                               Individual Estate Property Record and Report
                                                                Asset Cases
Case Number: 14-31286                                                             Trustee:        (330290)     ILENE F. GOLDSTEIN
Case Name:         GIRARDI, ANNA MARIA                                            Filed (f) or Converted (c): 10/01/15 (c)
                   GIRARDI, MICHAEL R.                                            §341(a) Meeting Date:        11/12/15
Period Ending: 09/07/18                                                           Claims Bar Date:             12/01/16

                                1                                 2                          3                      4               5                   6

                     Asset Description                         Petition/            Estimated Net Value         Property      Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)           Unscheduled       (Value Determined By Trustee,   Abandoned      Received by       Administered (FA)/
                                                                Values            Less Liens, Exemptions,      OA=§554(a)      the Estate        Gross Value of
Ref. #                                                                                and Other Costs)                                          Remaining Assets

 1        39471 Carol Lane, Beach Park Illinois 60099            97,598.00                    31,658.00                                  0.00                   FA
           Imported from original petition Doc# 1

 2        Checking Account with Great Lakes Credit Union              200.00                      200.00                                 0.00                   FA
           Imported from original petition Doc# 1

 3        Normal attire for work and leisure                      1,000.00                           0.00                                0.00                   FA
           Imported from original petition Doc# 1

 4        Roth IRA opened in 2013 - Anna Girardi                  5,500.00                           0.00                                0.00                   FA
           Imported from original petition Doc# 1

 5        Roth IRA - Michael R. Girardi                           6,500.00                           0.00                                0.00                   FA
           Imported from original petition Doc# 1

 6        Roth IRA opened 1998 - owned by Michael Girardi        19,000.00                           0.00                                0.00                   FA
           Imported from original petition Doc# 1

 7        2009 Hyundai Sonata, 60,000 miles; NADA value is        6,900.00                       1,100.00                                0.00                   FA
           Imported from original petition Doc# 1

 8        2013 Kia Sorento w/ 18,000 miles                       26,748.00                       2,887.00                                0.00                   FA
           Imported from original petition Doc# 1

 9        1970 Buick GS455, Convertible                          16,000.00                       8,000.00                           19,250.00                   FA
           Imported from original petition Doc# 1

10        Laptop                                                      150.00                         0.00                                0.00                   FA
           Imported from original petition Doc# 1

 10      Assets      Totals (Excluding unknown values)         $179,596.00                   $43,845.00                           $19,250.00                 $0.00



      Major Activities Affecting Case Closing:




                   STATUS jANUARY 2017: THE TRUSTEE SOLD A VINTAGE AND/OR COLLECTIBLE CAR OF THE DEBTOR. cURRENTLY THE TRUSTEE HAS A MOTION
                   PENDING TO RESOLVE THE AUCTIONEER'S EXPENSE. tHE UST IS ALSO EVALUATING ISSUES IN THIS CASE. oNCE THESE ISSUES ARE RESOLVED THE
                   TRUSTEE WILL PROCEED TO CLOSE THE CASE


                   STATUS JANUARY 2018 tHE tRUSTEE IS ATTEMPTING TO RESOLVE TWO SECURED CLAIMS tHEN THE tfr WILL BE FILED




                                                                                                                             Printed: 09/07/2018 05:41 PM    V.14.14
                   Case 14-31286                     Doc 107       Filed 10/09/18 Entered 10/09/18 13:28:58                                   Desc Main
                                                                    Document     Page 7 of 10
                                                                                                                                                                  Exhibit 8


                                                                          Form 1                                                                                  Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 14-31286                                                           Trustee:       (330290)      ILENE F. GOLDSTEIN
Case Name:       GIRARDI, ANNA MARIA                                            Filed (f) or Converted (c): 10/01/15 (c)
                 GIRARDI, MICHAEL R.                                            §341(a) Meeting Date:        11/12/15
Period Ending: 09/07/18                                                         Claims Bar Date:             12/01/16

                              1                                     2                      3                       4                    5                     6

                    Asset Description                            Petition/        Estimated Net Value         Property             Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,   Abandoned             Received by        Administered (FA)/
                                                                  Values        Less Liens, Exemptions,      OA=§554(a)             the Estate         Gross Value of
Ref. #                                                                              and Other Costs)                                                  Remaining Assets

     Initial Projected Date Of Final Report (TFR):    December 31, 2017           Current Projected Date Of Final Report (TFR):       June 30, 2018




                                                                                                                                  Printed: 09/07/2018 05:41 PM     V.14.14
                        Case 14-31286                     Doc 107       Filed 10/09/18 Entered 10/09/18 13:28:58                                           Desc Main
                                                                         Document     Page 8 of 10
                                                                                                                                                                              Exhibit 9


                                                                                   Form 2                                                                                     Page: 1

                                                         Cash Receipts And Disbursements Record
Case Number:         14-31286                                                                     Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           GIRARDI, ANNA MARIA                                                          Bank Name:          Rabobank, N.A.
                     GIRARDI, MICHAEL R.                                                          Account:            ******3966 - Checking Account
Taxpayer ID #: **-***5796                                                                         Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 09/07/18                                                                           Separate Bond: N/A

   1            2                            3                                      4                                             5                    6                  7

 Trans.     {Ref #} /                                                                                                         Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From                 Description of Transaction              T-Code              $                  $       Account Balance
08/31/16       {9}        American Auction Assoc.--Michael    Cale of Car                                    1129-000             19,250.00                               19,250.00
                          Losada
09/13/16      101         Anna Marie and and Michael R.       Exemptions                                     8100-002                                   8,000.00          11,250.00
                          Girardi
09/30/16                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       22.86         11,227.14
10/31/16                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       15.56         11,211.58
11/30/16                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       17.15         11,194.43
12/30/16                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       16.05         11,178.38
01/31/17                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       17.14         11,161.24
02/28/17                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       14.98         11,146.26
03/02/17      102         Arthur B. Levine Company            BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                        3.41         11,142.85
                                                              BALANCE AS OF 03/02/2017 FOR CASE
                                                              #14-31286
                                                              Voided on 03/02/17
03/02/17      102         Arthur B. Levine Company            BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                       -3.41         11,146.26
                                                              BALANCE AS OF 03/02/2017 FOR CASE
                                                              #14-31286
                                                              Voided: check issued on 03/02/17
03/02/17      103         American Auction Associates         Payment of Auctionerr Expenses                 3620-000                                      880.89         10,265.37
03/02/17      104         Inrternational Sureties, Ltd        BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                        3.14         10,262.23
                                                              BALANCE AS OF 03/02/2017 FOR CASE
                                                              #14-31286
                                                              Voided on 03/02/17
03/02/17      104         Inrternational Sureties, Ltd        BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                       -3.14         10,265.37
                                                              BALANCE AS OF 03/02/2017 FOR CASE
                                                              #14-31286
                                                              Voided: check issued on 03/02/17
03/02/17      105         Inrternational Sureties, Ltd        BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                        3.14         10,262.23
                                                              BALANCE AS OF 03/02/2017 FOR CASE
                                                              #14-31286, Bond
03/31/17                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       15.54         10,246.69
04/28/17                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       13.75         10,232.94
05/31/17                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       16.18         10,216.76
06/30/17                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       14.69         10,202.07
07/31/17                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       14.18         10,187.89
08/31/17                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       16.11         10,171.78
09/29/17                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       14.14         10,157.64
10/31/17                  Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                       15.58         10,142.06


                                                                                                  Subtotals :                   $19,250.00             $9,107.94
{} Asset reference(s)                                                                                                                      Printed: 09/07/2018 05:41 PM        V.14.14
                        Case 14-31286                 Doc 107           Filed 10/09/18 Entered 10/09/18 13:28:58                                               Desc Main
                                                                         Document     Page 9 of 10
                                                                                                                                                                                 Exhibit 9


                                                                                    Form 2                                                                                        Page: 2

                                                    Cash Receipts And Disbursements Record
Case Number:        14-31286                                                                         Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:          GIRARDI, ANNA MARIA                                                              Bank Name:          Rabobank, N.A.
                    GIRARDI, MICHAEL R.                                                              Account:            ******3966 - Checking Account
Taxpayer ID #: **-***5796                                                                            Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 09/07/18                                                                              Separate Bond: N/A

   1            2                            3                                       4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts         Disbursements    Checking
  Date      Check #         Paid To / Received From                   Description of Transaction                T-Code              $                   $       Account Balance
11/30/17                 Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        14.58        10,127.48
12/29/17                 Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        14.07        10,113.41
01/31/18                 Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        15.99        10,097.42
02/28/18                 Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        13.55        10,083.87
03/30/18                 Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        14.50        10,069.37
04/30/18                 Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        13.99        10,055.38
07/29/18      106        ILENE F. GOLDSTEIN                   Dividend paid 100.00% on $1,875.00, Trustee       2100-000                                    1,875.00             8,180.38
                                                              Compensation; Reference:
07/29/18      107        LAW OFFICES OF ILENE F.              Dividend paid 100.00% on $3,990.00, Attorney      3110-000                                    3,990.00             4,190.38
                         GOLDSTEIN, CHARTERED                 for Trustee Fees (Trustee Firm); Reference:
07/29/18      108        LAW OFFICES OF ILENE F.              Dividend paid 100.00% on $214.90, Attorney        3120-000                                       214.90            3,975.48
                         GOLDSTEIN, CHARTERED                 for Trustee Expenses (Trustee Firm);
                                                              Reference:
07/29/18      109        Department Stores National           Dividend paid 4.27% on $1,209.29; Claim# 1;       7100-000                                        51.66            3,923.82
                         Bank/Macy's                          Filed: $1,297.77; Reference:
07/29/18      110        Great Lakes Credit Union             Dividend paid 4.27% on $14,010.85; Claim#         7100-000                                       598.48            3,325.34
                                                              2; Filed: $15,036.00; Reference:
07/29/18      111        CACH, LLC                            Dividend paid 4.27% on $7,397.49; Claim# 5;       7100-000                                       315.99            3,009.35
                                                              Filed: $7,938.76; Reference:
                                                              Stopped on 08/26/18
07/29/18      112        CACH, LLC                            Dividend paid 4.27% on $11,074.57; Claim#         7100-000                                       473.06            2,536.29
                                                              6; Filed: $11,884.88; Reference:
                                                              Stopped on 08/26/18
07/29/18      113        Quantum3 Group LLC as agent for      Dividend paid 4.27% on $537.18; Claim# 7;         7100-000                                        22.95            2,513.34
                                                              Filed: $576.49; Reference:
07/29/18      114        Commerce Bank, A Missouri            Dividend paid 4.27% on $20,341.90; Claim#         7100-000                                       868.91            1,644.43
                         Banking Corporation                  8; Filed: $21,830.28; Reference:
                                                              Stopped on 08/26/18
07/29/18      115        Capital One Bank (USA), N.A.         Dividend paid 4.27% on $21,330.19; Claim#         7100-000                                       911.13             733.30
                                                              9; Filed: $22,890.89; Reference:
07/29/18      116        Capital One, N.A.                    Dividend paid 4.27% on $3,293.80; Claim#          7100-000                                       140.70             592.60
                                                              10; Filed: $3,534.79; Reference:
07/29/18      117        Monroe & Main                        Dividend paid 4.27% on $220.98; Claim# 12;        7100-000                                         9.44             583.16
                                                              Filed: $237.15; Reference:
07/29/18      118        Portfolio Recovery Associates, LLC   Dividend paid 4.27% on $8,601.70; Claim#          7100-000                                       367.43             215.73
                                                              13; Filed: $9,231.07; Reference:
07/29/18      119        Portfolio Recovery Associates, LLC   Dividend paid 4.27% on $1,834.88; Claim#          7100-000                                        78.38             137.35
                                                              14; Filed: $1,969.13; Reference:


                                                                                                     Subtotals :                          $0.00           $10,004.71
{} Asset reference(s)                                                                                                                         Printed: 09/07/2018 05:41 PM        V.14.14
                        Case 14-31286                  Doc 107          Filed 10/09/18 Entered 10/09/18 13:28:58                                                 Desc Main
                                                                        Document      Page 10 of 10
                                                                                                                                                                                   Exhibit 9


                                                                                    Form 2                                                                                          Page: 3

                                                      Cash Receipts And Disbursements Record
Case Number:        14-31286                                                                           Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:          GIRARDI, ANNA MARIA                                                                Bank Name:          Rabobank, N.A.
                    GIRARDI, MICHAEL R.                                                                Account:            ******3966 - Checking Account
Taxpayer ID #: **-***5796                                                                              Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 09/07/18                                                                                Separate Bond: N/A

   1            2                           3                                        4                                                 5                     6                 7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                   Description of Transaction                  T-Code              $                  $       Account Balance
07/29/18      120        Portfolio Recovery Associates, LLC   Dividend paid 4.27% on $3,215.52; Claim#            7100-000                                       137.35                0.00
                                                              15; Filed: $3,450.79; Reference:
08/26/18      111        CACH, LLC                            Dividend paid 4.27% on $7,397.49; Claim# 5;         7100-000                                       -315.99            315.99
                                                              Filed: $7,938.76; Reference:
                                                              Stopped: check issued on 07/29/18
08/26/18      112        CACH, LLC                            Dividend paid 4.27% on $11,074.57; Claim#           7100-000                                       -473.06            789.05
                                                              6; Filed: $11,884.88; Reference:
                                                              Stopped: check issued on 07/29/18
08/26/18      114        Commerce Bank, A Missouri            Dividend paid 4.27% on $20,341.90; Claim#           7100-000                                       -868.91           1,657.96
                         Banking Corporation                  8; Filed: $21,830.28; Reference:
                                                              Stopped: check issued on 07/29/18
08/26/18      121        Clerk of the United States           Unclaimed Funds deposited with the Cout             2700-000                                    1,657.96                 0.00
                         Bankruptcy Court                     Claims 5,6,8

                                                                                   ACCOUNT TOTALS                                      19,250.00             19,250.00               $0.00
                                                                                             Less: Bank Transfers                           0.00                   0.00
                                                                                   Subtotal                                            19,250.00             19,250.00
                                                                                             Less: Payments to Debtors                                        8,000.00
                                                                                   NET Receipts / Disbursements                      $19,250.00             $11,250.00



                                                                                                                                         Net             Net                   Account
                                                                                   TOTAL - ALL ACCOUNTS                                Receipts     Disbursements              Balances

                                                                                   Checking # ******3966                              19,250.00              11,250.00                0.00

                                                                                                                                     $19,250.00             $11,250.00               $0.00




{} Asset reference(s)                                                                                                                           Printed: 09/07/2018 05:41 PM        V.14.14
